USCA1 Opinion

	




        April 1, 1992                                [NOT FOR PUBLICATION]                                 ____________________        No. 91-2222                               CARMEN Y. TORRES MONTERO,                                Plaintiff, Appellant,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Carmen Consuelo Cerezo, U.S. District Judge]                                                ___________________                                 ____________________                                        Before                               Torruella, Circuit Judge,                                          _____________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Selya, Circuit Judge.                                         _____________                                 ____________________            Raymond Rivera Esteves and Juan A.  Hernandez Rivera on brief  for            ______________________     _________________________        appellant.            Daniel  F.  Lopez  Romo,  United  States  Attorney,  Jose  Vazquez            _______________________                              _____________        Garcia, Assistant  United States  Attorney,  and Robert  M.  Peckrill,        ______                                           ____________________        Assistant Regional  Counsel, Department of Health  and Human Services,        on brief for appellee.                                 ____________________                                 ____________________                 Per Curiam.   We have reviewed  the parties' briefs  and                 __________            the record on appeal.  We affirm the judgment of the district            court, dated  October 21,  1991, essentially for  the reasons            stated in the decision of the administrative law judge  (ALJ)            dated May 31, 1988.  We add the following comments.                 The  claimant  contends  that the  ALJ  disregarded  the            February  24, 1988  order of  the Appeals  Council, remanding            this case for a new decision, by failing to have a vocational            expert (VE)  testify at  the second  hearing.   Further,  the            claimant  contends  that the  ALJ failed  to comply  with the            remand  order  by   not  fully  evaluating   the  psychiatric            evidence.  We reject both contentions.                 The  Appeals Council  vacated the  ALJ's first  decision            because it had  concluded that  the claimant did  not have  a            severe impairment without explaining why  it rejected reports            showing  severe functional limitations.   The Appeals Council            remanded  for  a new  decision  "with  a clearly  articulated            rationale for finding any and all medical reports or opinions            of record persuasive or  not persuasive."  Record at  p. 333.            The ALJ provided that in his second decision.   Record at pp.            15-18.    And, contrary  to  the  claimant's intimation,  the            Appeals  Council did  not direct the  ALJ to  solicit further            testimony from a vocational expert.  Rather, the necessity of            such further testimony was left to the discretion of the ALJ.            Record  at p.  333.  We  find no  abuse of  discretion in the                                         -2-            ALJ's decision not  to require  more VE testimony.   We  note            also that  claimant's counsel  at the second  hearing neither            requested  additional  VE  testimony,  nor  objected  to  the            absence of same.                 Lastly,  the  claimant's  complaints  about   the  ALJ's            alleged failure  to comply with the  Appeals Council's remand            order are particularly unpersuasive in light of the fact that            the Appeals Council denied  the claimant's request for review            of the new decision.  Obviously, the Appeals Council, itself,            found the new decision in compliance  with its earlier remand            order.                 Affirmed.                 _________                                         -3-